Exhibit 10.1

 

EMPLOYMENT AGREEMENT

   

THIS EMPLOYMENT AGREEMENT (the "Agreement") made as of this 19th day of
November, 2004, by and between STEEL TECHNOLOGIES INC., a Kentucky corporation,
with offices at 15415 Shelbyville Road, Louisville, Kentucky 40245 (the
"Company") and MICHAEL J. CARROLL, an individual residing at 74009 Cambridge
Drive, Crestwood, Kentucky 40014 (the "Executive").

 

WHEREAS, the Executive has made and is expected to continue to make a major
contribution to the profitability, growth and financial strength of the Company;
and

 

WHEREAS, the Company considers the continued services of the Executive to be in
the best interests of the Company and its stockholders and desires to assure the
continued services of the Executive on behalf of the Company; and

 

NOW, THEREFORE, in consideration of the conditions and covenants set forth in
this Agreement, the parties hereto agree as follows:

 

1.   AGREEMENT OF EMPLOYMENT. The Company agrees to, and hereby does, employ the
Executive, and the Executive agrees to, and hereby accepts, employment by the
Company, as President and Chief Operating Officer of the Company, to perform
such executive duties and responsibilities as may be assigned from time to time
by the Board of Directors of the Company (the "Board") subject, at all times, to
the control of the Board. It is contemplated that the Executive will continue to
serve as President and Chief Operating Officer.

 

2.   EXECUTIVE'S DUTIES AND BENEFITS.

 

(a)  Duties. During the period of his employment under this Agreement, the
Executive shall devote sufficient time and energies to the supervision and
management of the business and affairs of the Company, and to the furtherance of
its interests. The Executive may become a director or trustee of any Company or
entity that does not compete with the business of the Company or constitute a
Competitive Operation as defined in Section 7 hereof.

 

(b)  Vacation. The Executive shall be entitled to reasonable vacation periods
during each full year of the Executive's employment hereunder.

 

(c)  Benefits. The Company shall pay the premiums for policies of life, medical,
disability, travel and accident, and directors' and officers' liability
insurance, with full indemnification as provided in the Company's Articles and
By-Laws, providing coverage and benefits comparable to the policies of insurance
maintained for the benefit of the Executive during the duration of the this
Agreement with the Executive making the same contribution as each Company
benefits plan requires at that time. The Executive shall be entitled to
participate in all pension and profit sharing plans, bonus plans, stock option
plans and other employee benefit plans and receive such other employment
benefits as the Company may from time to time maintain for the benefit of or
provide to its executive officers.

 

3.   REIMBURSEMENT FOR EXPENSES. The Company shall reimburse the Executive for
all reasonable expenses which the Executive may from time to time incur on
behalf of the Company in the performance of his responsibilities and duties
under this Agreement, provided that the Executive accounts to the Company for
such expenses in a manner prescribed by the Company.

 

4.   COMPENSATION.

 

(a)   Salary. During the period of the Executive's employment hereunder, the
Company shall pay to the Executive an annual salary (the "Base Salary") of not
less than Two Hundred and Fifty Thousand Dollars ($250,000) payable in equal
installments according to the payroll schedule of the Company. The Board,
through its Compensation Committee, shall in good faith review the Base Salary
of the Executive, on an annual basis, and increase the Base Salary of the
Executive if, in the Board's judgment, such increase is advisable.

 

(b)  Bonuses. The Executive shall be entitled to participate in the Steel
Technologies Inc. Bonus Plan, and receive bonuses in accordance with the terms
thereof. The Board or its Compensation Committee, in its discretion, may amend
or change the Bonus Plan or may award such additional bonuses to the Executive
as it may from time to time determine.

 

(c)  Execution Bonus. The Executive shall be entitled upon execution of this
Employment Agreement to a Two Hundred and Fifty Thousand Dollars ($250,000.00)
Execution Bonus (the "Execution Bonus"), payable One Hundred and Twenty-Five
Thousand Dollars ($125,000.00) in cash and One Hundred and Twenty-Five Thousand
Dollars ($125,000.00) deposited as an Employer Nonelective Amount contribution
in the Steel Technologies Inc. Nonqualified Deferred Compensation Plan. If the
Executive's employment is terminated pursuant to Section 5(b)(iii) or 5(b)(v)
within the first twelve (12) months, the Executive shall be required to
reimburse the Company a pro-rata share of the cash portion of the Execution
Bonus within fourteen (14) days of said termination and the Company has the
right to recover a pro-rata share of the Employer Nonelective Amount
contribution in the Steel Technologies Inc. Nonqualified Deferred Compensation
Plan.

 

(d)  Retention Bonuses. The Company shall provide to the Executive retention
bonuses in the amount of One Hundred Thousand Dollars ($100,000), payable Fifty
Thousand Dollars ($50,000.00) in cash and Fifty Thousand Dollars ($50,000.00)
deposited as an Employer Nonelective Amount contribution in the Steel
Technologies Inc. Nonqualified Deferred Compensation Plan, on each of the
following five dates payable if, and only if, Executive is employed on the
corresponding date: January 15, 2006; January 15, 2007; January 15, 2008;
January 15, 2009; and January 15, 2010.

 

Any Repayment called for under this Agreement shall be made to the Company
within fourteen (14) days of the Executive's last day of employment by the
Company; alternatively, at the Company's sole discretion, any required repayment
may be satisfied, in whole or in part, by the Company offsetting that obligation
against any amounts owing to the Executive by the Company.

 

5.   TERM OF EMPLOYMENT; TERMINATION.

 

(a)  Term. The term of this Agreement shall commence effective as of November
16, 2004 ("Effective Date") and continue to January 15, 2010.

 

(b)  Termination. Notwithstanding anything to the contrary contained in this
Agreement, the Executive's employment under this Agreement may be terminated as
follows:

 

        (i)   Death. The Executive's employment hereunder shall terminate upon
his death.

 

        (ii)   Disability. In the event that two (2) licensed physicians shall
have certified in writing that the Executive has been unable or will be unable
to perform his duties hereunder by reason of illness, incapacity or other
physical or mental disability for a period of twelve (12) consecutive months,
the Company may terminate the Executive's employment hereunder by reason of
disability.

 

        (iii)   Cause. The Company may terminate the Executive's employment
hereunder for cause. For the purposes of this Agreement, the Company shall have
"cause" to terminate the Executive's employment hereunder upon the Executive's
(A) willful and continued failure to substantially perform his duties hereunder,
other than any such failure resulting from the Executive's incapacity due to
physical or mental illness; (B) fraud, embezzlement, or other intentional
misappropriation from the Company; (C) conviction of a felony involving moral
turpitude; (D) any other conduct involving fraud, gross negligence or willful
misconduct, or other action which materially damages the reputation of the
Company; or (E) default of any material obligations under this Agreement, which
default is not cured within thirty (30) days after the date on which the Company
gives the Executive written notice of such default.

 

        (iv)   Without Cause. The Executive's employment under this Agreement
may be terminated upon the affirmative vote of a majority of the Board at a duly
held meeting thereof.

 

        (v)   By Executive. The Executive may terminate his employment hereunder
at any time by delivering written notice of termination to the Company at least
ninety (90) days prior to the effective date of such termination.

 

Any termination by the Company pursuant to Section 5(b)(ii), 5(b)(iii) or
5(b)(iv) hereof shall be communicated by written Notice of Termination to the
Executive. For purposes of this Agreement, a "Notice of Termination" shall mean
a written notice which shall indicate the specific termination provision in this
Agreement relied upon, the date on which the termination shall be effective (the
"Termination Date"), and, if applicable, shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive's employment under the provision so indicated.

 

6.   COMPENSATION UPON TERMINATION OR DURING DISABILITY.

 

(a)   Death Benefits. If the Executive dies during the term of his employment
hereunder, in addition to any death benefits payable under the terms of any life
insurance policies maintained by the Company on the life of the Executive, and
in addition to any death benefits payable on account of the death of the
Executive under the terms of any tax qualified retirement plans maintained by
the Company, the Company shall pay to the estate of the Executive a death
benefit equal to 50% of the Executive's Base Salary at the rate in effect on the
date of the Executive's death to be paid in equal installments at two week
intervals over the six months following the Executive's death, plus an amount
equal to all the bonuses the Executive would have received under Section 4
hereof assuming his employment had continued through the end of the next four
fiscal quarters following the death to be paid on or about the date that said
bonuses have historically been paid.

 

(b)   Disability. If the Executive's employment shall be terminated pursuant to
Section 5(b)(ii), (1) the Executive shall not be required to reimburse the
Company any portion of the Execution Bonus, (2) the Company shall pay the
Executive any monthly installment of his Base Salary which is accrued and unpaid
as of the Termination Date at the rate then in effect, and (3) the Company shall
pay the Executive 50% of the Executive's Base Salary to be paid in equal
installments at two week intervals over the six months following termination
plus an amount equal to all the bonuses the Executive would have received under
Section 4 hereof assuming his employment had continued through the end of the
next four fiscal quarters to be paid on or about the date that said bonuses have
historically been paid;

 

(c)   Cause. If the Executive's employment shall be terminated pursuant to
Section 5(b)(iii), the Company shall pay the Executive any monthly installment
of his Base Salary which is accrued and unpaid as of the Termination Date at the
rate then in effect, and, thereafter, the Company shall have no further
obligation to pay the Executive any additional compensation or bonuses, to
provide any medical, life, disability or other insurance benefits to the
Executive hereunder, to pay any retirement benefits to the Executive in excess
of those provided for by the terms of the tax qualified retirement plans
maintained by the Company as required by Section 6(f) hereof or to pay any other
benefits provided to the Executive hereunder;

 

(d)   Without Cause. If the Executive's employment shall be terminated pursuant
to Section 5(b)(iv), the Company shall pay to the Executive in one lump sum
payment, an amount equal to one (1) times the sum of (i) his Base Salary at the
rate then in effect and (ii) an amount equal to all bonuses paid by the Company
to the Executive during the twelve (12) month period ending on the Termination
Date and, thereafter, except as otherwise provided in this Agreement, the
Company shall have no further obligation to pay the Executive any additional
compensation or bonuses, to pay any retirement benefits to the Executive in
excess of those provided for by the terms of the tax qualified retirement plans
maintained by the Company as required by Section 6(f) hereof or to pay any other
benefits provided to the Executive hereunder.

 

(e)   By Executive. If the Executive's employment shall be terminated pursuant
to Section 5(b)(v), the Company shall pay the Executive any monthly installment
of his Base Salary accrued and unpaid as of the effective date of such
termination at the rate then in effect, and, thereafter, the Company shall have
no further obligation to pay the Executive any additional compensation or
bonuses, to provide any medical, life, disability or other insurance benefits to
the Executive hereunder, to pay any retirement benefits to the Executive in
excess of those provided for by the terms of the tax qualified retirement plans
maintained by the Company as required by Section 6(f) hereof or to pay any other
benefits provided to the Executive hereunder.

 

(f)   Insurance. If the Executive's employment with the Company is terminated
pursuant to the provisions of Sections 5(b)(i), or 5(b)(ii) hereof, the Company
shall pay all premiums, with the beneficiary of the policy making the same
contributions as the benefit plan requires at the time the benefit is provided,
to maintain policies of (i) medical and life insurance for the benefit of the
Executive for the remainder of the term of this Agreement; (ii) medical
insurance for the benefit of the Executive's spouse for the remainder of the
term of this Agreement; and (iii) medical insurance for the benefit of the
Executive's dependents during the term of this Agreement until each such
dependent reaches age 21. Subject to the provisions of the last sentence of this
Section 6(f), if the Executive's employment with the Company is terminated
pursuant to the provisions of Section 5(b)(iv) hereof, the Company shall pay all
premiums, with the beneficiary of the policy making the same contributions as
the benefit plan requires at the time the benefit is provided, to maintain
policies of (i) medical and life insurance for the benefit of the Executive
until January 15, 2010 (ii) medical insurance for the benefit of the Executive's
spouse until January 15, 2010 and (iii) medical insurance for the benefit of the
Executive's dependents until each such dependent reaches age 21 or January 15,
2010, whichever occurs first for each dependent. The amount of medical and life
insurance coverage provided to the Executive, and the amount of medical
insurance coverage provided to the Executive's spouse and dependents shall be
the same as the insurance coverage in effect for such individuals on the
Termination Date. If the Executive dies during the term of this Agreement and
his spouse or dependents are still living, the Company shall continue to pay all
premiums needed to continue to provide medical insurance coverage for the
Executive's spouse for the remainder of the Executive's spouse's life, or
January 15, 2010, whichever occurs first and for each of the Executive's
dependents until each such dependent reaches age 21 or January 15, 2010,
whichever occurs first, at the same level of medical insurance coverage in
effect for such individuals prior to the date of the Executive's death. For
purposes of this Section 6(f), the term "dependents" shall have the same meaning
as contained in Section 152 of the Code. The level of benefits provided
hereunder (and the amount of premiums required to provide such benefits) shall
be adjusted to reflect similar benefits provided from time to time to the
Executive, his spouse or his dependents from all other sources, including from
other employers.

 

7.   NON-COMPETITION AND NON-SOLICITATION. In the event that the Company
terminates the Executive's employment under this Agreement pursuant to Section
5(b)(iii) hereof or in the event the Executive terminates his employment
pursuant to Section 5(b)(v) hereof, the Executive agrees that during a period of
two (2) years after the date of termination or January 15, 2010, whichever first
occurs, the Executive will not, directly or indirectly, own, manage, operate,
control or participate in the ownership, management, operation or control of, or
be connected as an officer, employee, partner, director or otherwise with, or
have any financial interest in, or aid or assist anyone else in the conduct of,
any business (a "Competitive Operation") which competes with any business
conducted by the Company or with any group, division or subsidiary of the
Company in any geographic area where such business is being conducted at the
time of such termination. In addition, Executive agrees to not solicit for
employment any individuals employed by the Company, Mi-Tech Steel, Inc. or any
of the subsidiaries or affiliates of either. It is understood and agreed that,
for the purposes of the foregoing provisions of this Section 7:

 

(a)   No business shall be deemed to be a business conducted by the Company or
any group, division or subsidiary of the Company, unless not less than 10% of
the Company's consolidated gross sales and operating revenues, or net income, is
derived from, or not less than 10% of the Company's consolidated assets are
devoted to, such business; No business conducted by any entity which employs the
Executive or in which he is interested or with which he is connected or
associated shall be deemed competitive with any business conducted by the
Company or any group, division, or subsidiary of the Company unless such
business is one from which 10% or more of the Company's consolidated assets are
devoted; and

 

(b)   No business which is conducted by the Company at the time of the
Executive's termination and which subsequently is sold or discontinued by the
Company shall, subsequent to the date of such sale or discontinuance, be deemed
to be a Competitive Operation within the meaning of this Section 7. Ownership by
the Executive of 2% or less of the voting stock of any publicly held Company
shall not constitute a violation hereof.

 

8.   AMENDMENTS. This Agreement may not be amended or modified orally, and no
provision hereof may be waived, except in a writing signed by the parties
hereto.

 

9.   ASSIGNMENT. This Agreement cannot be assigned by either party hereto except
with the written consent of the other.

 

10.   BINDING EFFECT. This Agreement shall be binding upon and inure to the
benefit of the personal representatives and successors in interest of the
Executive. In addition, this Agreement shall be binding upon any successor
(whether direct or indirect, by purchase, merger, amalgamation or otherwise) to
all or substantially of the business and/or assets of the Company. The Company
expressly agrees that it shall have no right, power or authority to consummate
any sale of all or substantially all the business and/or assets of the Company
or to consummate any merger, consolidation or other transaction as a result of
which all or substantially all the business and/or assets of the Company are not
owned by the Company or any of its direct or indirect wholly owned subsidiaries
unless the party that will own all or substantially all the business and/or
assets of the Company following the consummation of such transaction executes
and delivers an agreement with the Company expressly providing for the
assumption by such party of all of the Company's obligations under this
Agreement; provided that, notwithstanding the foregoing, no such agreement shall
be necessary to make the obligations of the Company under the terms of this
Agreement binding on such successor to the business and/or assets of the
Company.

 

11.   CHOICE OF LAW. This Agreement shall be governed and construed in
accordance with the laws of the Commonwealth of Kentucky applicable to contracts
made and to be performed wholly within such slate except with respect to the
internal affairs of the Company and its stockholders, which shall be governed by
the Kentucky General Corporate Law.

 

12.   NOTICES. All notices and other communications given pursuant to this
Agreement shall be deemed to have been properly given or delivered if
hand-delivered, or if mailed, by certified mail or registered mail postage
prepaid, or by recognized overnight delivery service addressed to the Executive
at the address set forth above or if to the Company, at the address set forth
above with a copy to the attention of John M. Baumann, General Counsel, 15415
Shelbyville Road, Louisville, Kentucky 40245. From time to time, either party
may designate by written notice any other address or party to which such notice
or communication or copies thereof shall be sent.

 

14.   SEVERABILITY OF PROVISIONS. In case any one or more of the provisions
contained in this Agreement shall be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby and this
Agreement shall be interpreted as if such invalid, illegal or unenforceable
provision was not contained herein.

 

IN WITNESS WHEREOF, the Executive and the Company have caused this Agreement to
be executed effective as of the day and year set forth above.

   

STEEL TECHNOLOGIES INC.

 

By:

     

/s/ Bradford T. Ray                             

 

Bradford T. Ray,

 

Chairman of the Board & C.E.O.

 

on behalf of the Board of Directors

 

of Steel Technologies Inc. and the Company

         

/s/ Mark Essig                                      

 

Mark Essig, Director

 

Chairman of the Compensation Committee

 

of the Board of Directors on behalf

 

of the Compensation Committee

         

MICHAEL J. CARROLL (the "Executive")

     

/s/ Michael J. Carroll                           

 

Michael J. Carroll

